Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to application 16/196,327 filed on 11/20/2018.
Claims 1-7 are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claim 1, the three prong test to determine if 35 U.S.C. § 112(f) can be invoked was applied. 

	Claim 1 recites the limitations (1.) “a fee setting device for setting a utilization fee”, (2.) “a vehicle change location setting unit configured to set a vehicle change location”, and (3.) “a fee setting unit configured to set the utilization fee”.  Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “for setting” or “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “fee setting device” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “fee setting device” is subsequently modified by the functional language “configured to set the sharing fee”. The limitation “a fee setting device for setting a utilization fee” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited as “Fee setting device 100 includes […] a controller 103” (See page 7, lines 17-18), where “Controller 130 includes a CPU” (See page 8, line 7).
The term “vehicle change location setting unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “vehicle change location setting unit” is subsequently modified by the functional language “configured to set a vehicle change location”. The limitation “vehicle change location setting unit configured to set a vehicle change location” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited as a “Controller 130 includes […] a vehicle 
The term “fee setting unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “fee setting unit” is subsequently modified by the functional language “configured to set the utilization fee”. The limitation “fee setting unit configured to set the utilization fee” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited as “Controller 130 includes […] a fee setting unit” (see page 11, lines 12-16), where “Controller 130 includes a CPU” (See page 8, line 7).

	Therefore, the limitations discussed above are considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly. Furthermore, no other terms in claims exist that would impart structure to the aforementioned generic placeholder terms to remove these limitations from 35 U.S.C. § 112(f). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6 are directed to a device (i.e. a machine), and claim 7 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-7 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components.

	Claim 1 recites, in part:
Setting a utilization fee for sharing an electric vehicle […];


Set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior or interactions between people (see MPEP 2106.04 (a)(2)(II)).

Set the utilization fee;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

In a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle change location […] set the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claims 2-6 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims recite an additional abstract idea.

	Claim 2 recites, in part, “estimate the utilization fee in each of the first case and the second case”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part, “estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and when the first estimated power storage amount is lower than a predetermined value […] set the first vehicle chance location as the vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part 

	Claim 4 recites, in part, “in a case where […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and when the second estimate power storage amount is lower than the predetermined value […] set a second vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 5 recites, in part, “in a case where the […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and when the third estimated power storage amount is more than or equal to a threshold value […] set a third vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain 

	Claim 6 recites, in part, “when the vehicle change location is set, in a case where the storage amount in a power storage device mounted in a drop-off vehicle, which is the electric vehicle before being changed, is higher than a reference value […] set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 recites, in part:
Setting a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior or interactions between people (see MPEP 2106.04 (a)(2)(II)).


Setting the utilization fee in a case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location, to be lower than that in a case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location. 
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
	
	Claims 1-6 recite additional elements of a fee setting device, a vehicle change location setting unit, and a fee setting unit. The fee setting device, vehicle change location setting unit, and fee setting unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 3 recites the additional element of electric vehicles including power storage device mounted thereon. The recitation electric vehicles including a power storage device mounted thereon is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

claims 1-7 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-7 are merely left with a fee setting device, vehicle change location setting unit, fee setting unit, and electric vehicles including a power storage device mounted thereon. 
	The fee setting device, vehicle change location setting unit, and fee setting unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the recitation of electric vehicles including a power storage device mounted thereon data are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

Viewed as a whole, claims 1-7, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and generally linking the use of the judicial exception to a particular field of use. The additional elements discussed above and their functions are not new or inventive concepts, thus cannot be considered amounting to significantly more. The claims 1-7 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-7 are rejected under 35 U.S.C § 101. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou.

	Regarding claim 1, 
	Boss teaches the following:
	A fee setting device for setting a utilization fee for sharing an electric vehicle, the fee setting device comprising:
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “it was discovered that a way is needed to permit drivers to seamlessly exchange rental electric vehicles based on user-desired distance to travel and electric vehicle range” (¶ [0076]).  Further, Boss teaches “exchange abuse detection module 230 may track user exchange behavior in user exchange history 274 and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price.” (¶ [0051]).  Further, “persistent storage 208 stores electric vehicle exchange manager 218.” (¶ [0035]) and Data processing system 200 is an example of a computer […] data processing system 200 includes […] persistent storage 208” (¶ [0032]). 
	Thus, Boss teaches a system comprising a computer (equivalent to the fee setting device) that is configured to manage electric vehicle exchanges of rental electric vehicles and may require users of the system to make payments associated with a determined rental price; equivalent to a fee setting device for setting a utilization fee for sharing an electric vehicle.
	A vehicle change location setting unit configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination;
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another Boss teaches “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]).	
	Thus, Boss teaches a computer system associated with a rental electric vehicles and allows users to exchange said rental electric vehicles. Further, Boss teaches that user may enter a route of travel to their destination (equivalent to a designated place of departure and destination) and a routing module of the system may then determine a location for the user to perform an electric vehicle exchange on the route to the user’s travel destination (equivalent to a vehicle change location setting unit configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination). 
 
	In a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle location […] set the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	Boss teaches “it may be cheaper for a user to rent an electric vehicle with a lower range and then keep exchanging vehicles” (¶ [0051]). Further, Boss teaches “Illustrative embodiments may provide some benefit to the user of the second electric vehicle for meeting the user of the first electric vehicle at a selected charging station and time […] This benefit may be in the form 
	Thus, Boss teaches a feature where users may receive a benefit for performing a vehicle exchange at a selected charging station, such as avoidance of a rental (equivalent to a utilization fee) penalty for failing to perform a minimum number of exchanges on the user’s trip; equivalent to a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle location and setting the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	
	A fee setting unit configured to set the utilization fee;
	Boss teaches “Electric vehicle exchange manager 218 may utilize exchange abuse detection module 230 to detect which users perform electric vehicle exchanges too frequently […] and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price” (¶ [0051]). 
	Thus, Boss teaches a system including an electric vehicle exchange manager that may set an electric vehicle rental price.

	Although Boss teaches a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number of electric vehicle exchanges (such as one exchange) on a trip (equivalent to a first case where a first electric vehicle is changed with a second electric vehicle being set lower than a second case where a first electric vehicle is not changed), Boss does not explicitly teach the setting of a fee for a first case or second case. 

	However, Ioannou teaches the following:
	In a first case […] the fee setting unit being configured to set the utilization fee to be lower than that in a second case […]. 
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision 14 for cleaning the car […] The agreement has a penalty provision 15, payable if the car is returned dirty. Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to a fee setting unit being configured to set a utilization fee of a first case to be lower than that in a second case. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for setting a first price for renting a vehicle when a provision condition is met by the renter and setting a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to set a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and 

	Regarding claim 2, 
	Boss in view of Ioannou teaches the limitations of claim 1. Further, although Boss teaches a computer system with an electric vehicle exchange manager that may set an electric vehicle rental price (¶ [0051]) (equivalent to the fee setting unit) and a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number (such as one) of electric vehicle exchanges on a trip (¶ [0041]) (equivalent to a first case where a first electric vehicle is changed with a second electric vehicle and a second case where a first electric vehicle is not changed), Boss does not explicitly teach that the system is configured to estimate the utilization fee in each of the first case and the second case.

	However, Ioannou teaches the following:
	[…] estimate the utilization fee in each of the first case and the second case.
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision […] The agreement has a penalty provision 15 […] Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to estimating the utilization fee in each of the first case and the second case. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to estimate a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.

	Regarding claim 3, 
	Boss in view of Ioannou teaches the limitations of claim 1. Further, Boss teaches the following:
	The first and second electric vehicles each include a power storage device mounted thereon. 
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, “these electric vehicles may be equipped with multiple battery systems. One battery system may be permanent for the electric vehicle and another 

	The fee setting device is configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination” (¶ [0035]). Further,  “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range” (¶ [0039]). 
	Thus, Boss teaches a computer system that is capable of monitoring the current battery level of all registered electric vehicles and may determine if a user’s rented electric vehicle has sufficient battery charge to achieve a predicted range along an inputted route, such that an exchange would not be necessary if the electric vehicle has sufficient battery charge; equivalent to the fee setting device is configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount.

	When the first estimated power storage amount is lower than a predetermined value, the vehicle change location setting unit is configured to set the first vehicle chance location as the vehicle change location. 
Boss teaches “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). Further, “server 104 and server 106 may provide a set of services, such as, for example, an electric vehicle exchange service that manages exchange of electric vehicles or electric vehicle batteries for electric vehicles that have insufficient battery charge level to reach their respective travel destinations” (¶ [0026]).  	
	Thus, Boss teaches a computer system including a routing module that may determine that a user’s rented electric vehicle has insufficient charge to reach an inputted destination and re-route the user to a location to perform an electric vehicle exchange; equivalent to when the first estimated power storage amount is lower than a predetermined value, the vehicle change location setting unit is configured to set the first vehicle chance location as the vehicle change location. 

	Regarding claim 4, 
	Boss in view of Ioannou teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle” (¶ [0006]). Further, “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). 
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an electric vehicle for the exchange with the highest exchange score based on charge levels; equivalent to in a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount. Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic.

 	When the second estimate power storage amount is lower than the predetermined value, the vehicle change location setting unit is further configured to set a second vehicle change location.
	Boss teaches “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user Boss teaches “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240. If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]). Further, “Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to stop-and-go traffic […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, the computer system of Boss is configured to monitor current battery levels of all registered electric vehicles and re-route a user to a location to perform an electric vehicle exchange upon determining that an electric vehicle will not make it to the travel destination; equivalent to when the second estimate power storage amount is lower than the predetermined value, the vehicle change location setting unit is further configured to set a second vehicle change location.

	Regarding claim 5,
	Boss in view of Ioannou teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric vehicle with another electric vehicle that has sufficient battery charged to reach the user’s desired travel destination” (¶ [0035]). Further, Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle” (¶ [0006]). Further, “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). Further, “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]).
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an exchange electric vehicle with more than enough range required to complete the trip for the user; equivalent to in a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the  Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic. 

	When the third estimated power storage amount is more than or equal to a threshold value, the vehicle change location setting unit is further configured to set a third vehicle change location. 
	Boss teaches “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]). Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). Further, “a penalty that illustrative embodiments may impose whenever […] the user returns the electric vehicle with too much battery charge remaining” (¶ [0041]). 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, Boss teaches that a user may be penalized for returning a vehicle with too much battery charge remaining. Therefore, one of ordinary skill in the art would recognize that the first user who has exchanged their vehicle for a second electric vehicle with more range than required to complete their trip may also be directed to perform a second exchange with another user when one considers that the system is configured to 

	Regarding claim 7, 
	Boss teaches the following:
	A method for setting a utilization fee for sharing an electric vehicle, the method comprising:
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “it was discovered that a way is needed to permit drivers to seamlessly exchange rental electric vehicles based on user-desired distance to travel and electric vehicle range” (¶ [0076]).  Further, Boss teaches “exchange abuse detection module 230 may track user exchange behavior in user exchange history 274 and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price.” (¶ [0051]).  
	Thus, Boss teaches a system comprising a computer that is configured to manage electric vehicle exchanges of rental electric vehicles and may require users of the system to make payments associated with a determined rental price; equivalent to a method for setting a utilization fee for sharing an electric vehicle.

	Setting a vehicle change location for changing a vehicle to a second electric vehicle, based on designated place of departure and destination; and
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]).	
	Thus, Boss teaches a computer system associated with a rental electric vehicles and allows users to exchange said rental electric vehicles. Further, Boss teaches that user may enter a route of travel to their destination (equivalent to a designated place of departure and destination) and a routing module of the system may then determine a location for the user to perform an electric vehicle exchange on the route to the user’s travel destination (equivalent to setting a vehicle change location for changing a vehicle to a second electric vehicle, based on designated place of departure and destination). 

	[…] the utilization fee in a case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location to be lower than that in a case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location.
	Boss teaches “it may be cheaper for a user to rent an electric vehicle with a lower range and then keep exchanging vehicles” (¶ [0051]). Further, Boss teaches “Illustrative embodiments may provide some benefit to the user of the second electric vehicle for meeting the user of the first electric vehicle at a selected charging station and time […] This benefit may be in the form of a discounted price on a future electric vehicle rental or avoidance of a penalty that illustrative embodiments may impose whenever an electric vehicle user fails to meet some minimum number of required exchanges on the user's trip” (¶ [0041]). 
	Thus, Boss teaches a feature where users may receive a benefit for performing a vehicle exchange at a selected charging station, such as avoidance of a rental (equivalent to a utilization fee) penalty for failing to perform a minimum number of exchanges on the user’s trip; equivalent to a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle location and setting the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.

	Although Boss teaches a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number of electric vehicle exchanges (such as one exchange) on a trip (equivalent to a case where a first electric vehicle is changed with a second electric vehicle being set lower than a case where a first electric vehicle is not changed with a second electric vehicle), Boss does not explicitly teach the setting of a fee for the two different cases. 

	However, Ioannou teaches the following:
	Setting the utilization fee in a case […] to be lower than that in a case where […]. 
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision 14 for cleaning the car […] The 15, payable if the car is returned dirty. Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to a fee setting unit being configured to set a utilization fee of a first case to be lower than that in a second case. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for setting a first price for renting a vehicle when a provision condition is met by the renter and setting a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to set a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou, in further view of Cho U.S. Publication No. 20140207498, hereafter known as Cho.  

	Regarding claim 6,
	Boss in view of Ioannou teaches the limitations of claim 1. Further, Boss teaches a computer system configured to select a location for a user to exchange their electric vehicle with another user (¶ [0039]); equivalent to setting a vehicle change location and a drop-off vehicle that is the electric vehicle before being exchanged. However, Boss does not explicitly teach in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.  

	However, Cho teaches the following:
	In a case where a power storage amount in a power storage device mounted in a drop-off vehicle […] is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value. 
	Cho teaches an electric vehicle sharing service system (¶ [0008]) “related to managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied” (see Abstract). Further, “The method may include receiving a 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an electric vehicle sharing service system that is configured to determine whether a second return condition has been satisfied when a user is returning an electric vehicle, where the second return condition includes determining whether the remaining battery power of the vehicle exceeds a threshold value. If it is determined that the remaining battery power of the electric vehicle exceeds a threshold value, the user may receive a benefit in the form of a discount for the electric vehicle sharing service; equivalent to in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss in view of Ioannou with the Cho by incorporating a feature for determining whether the remaining battery power of a returned electric vehicle exceeds a threshold value and giving the user of the electric vehicle a discount on the electric vehicle sharing service if the remaining battery power of the electric vehicle does exceed the threshold value, as taught by Cho. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the case that a returned electric vehicle is not properly charged, a next EV sharing service using the returned electric vehicle may not be quickly provided, and thereby reducing an entire management efficiency of the electric vehicle sharing service” (¶ [0004]), as suggested by Cho. Thus, by incorporating a feature that rewards users for returning an electric vehicle with a remaining battery charge that exceeds a threshold value, “an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho.   Further, one of ordinary skill in the art would have recognized that the teachings of Cho are compatible with the system of Boss in view of Ioannou as they share capabilities and characteristics; namely, they are both systems directed to electric vehicle sharing services. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628